DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Response to Amendment
After Non-Final amendment filed on 22 November, 2021 has been entered.
Claims 1, 12 and 18 have been amended.
Claims 9-10 have been canceled.
Therefore, claims 1-8 and 11-22 are now pending in this application.

                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2021 and 9/28/2021 have been considered by the examiner.

                                                    Response to Arguments
Applicant’s submission filed on 22 November, 2021, with respect to claims 1-8
and 11-22 have been fully considered. The rejections under 35 U.S.C.§ 103 have been withdrawn due to Applicant's amendments and arguments filed on 11/22/2021.



                                              Allowable Subject Matter
An examiner’s amendment appears below. Claims 1, 3-8, 11-13 and 16-20 as amended. Claim 22 has been currently canceled and claim 23 newly added. Claims 1-8, 11-21 and 23 have been allowed over the prior art of records. These claims are renumbered on allowance as claims 1-20.      

                                           EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given over the telephone of Attorney David D. Harrell (71,855) on 03 March, 2022.
The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

 Please amend claims 1, 3-8, 11-13 and 16-20 and cancel claim 22 and add claim 23 as follows:

Claim 1: (Currently Amended) A method executed on a computing device to utilize interactivity signals to generate relationships and promote content, the method comprising:  
plurality of users associated with the first user  plurality of users 
in response to retrieving the interactivity signals, constructing a relationship graph based on the interactivity signals, wherein the relationship graph graphically charts the relationships between the first user, the plurality of users 
computing, using the relationship graph, a first set of scores between the first user and the plurality of users plurality of users 
computing, using the relationship graph, a second set of scores between the plurality of users plurality of users 
ranking the content items based on the first set of scores and the second set of scores, wherein the ranking comprises increasing a rank of a content item in the one or more content items based on a score, from the second set of scores, between a second user in the plurality of users and the content item, wherein the second user has interacted with the content item and a score, from the first set of scores, between the first user and the second user is higher than a score, from the first set of scores, between the first user and a third user in the plurality of users;
based on the ranking, promoting at least one of the ranked content items to the first user; and 
adjusting a weight of one or more of the interactivity signals to improve ranking of the relationship graph and ranking of the one or more content items.  

Claim 3: (Currently Amended) The method of claim 1, further comprising:  
one or more content items further based on the relationship graph.  

Claim 4: (Currently Amended) The method of claim 3, further comprising:  
	sorting the one or more content items based on a relevancy of the one or more content items to the first user and the plurality of users 

Claim 5: (Currently Amended) The method of claim 3, further comprising:  
	sorting the content items based on a frequency of access by [[a]] the first user and a frequency of access by the plurality of users 

Claim 6: (Currently Amended) The method of claim 1, further comprising:  
	providing interest information that includes a summary of interactions between the plurality of users 

Claim 7: (Currently Amended) The method of claim 1, further comprising:  
	presenting the relationship graph and the one or more content items in a graph index.  
Claim 8: (Currently Amended) The method of claim 1, further comprising:  
	ranking documents as the one or more content items based on the first set of scores and the second set of scores.  

Claim 11: (Currently Amended) The method of claim 1, further comprising:  
	ranking the relationships between the first user and each of the plurality of users 

Claim 12: (Currently Amended) A computing device to utilize interactivity signals to generate relationships and promote content, the computing device comprising:  
	a memory; 

		retrieve interactivity signals from one or more interactivity applications, wherein the interactivity signals include an interaction pattern representing relationships between a first user, a plurality of users associated with the first user plurality of users 
		in response to retrieving the interactivity signals, construct a relationship graph based on the interactivity signals, wherein the relationship graph graphically charts the relationships between the first user, the plurality of users 
computing, using the relationship graph, a first set of scores between the first user and the plurality of users plurality of users 
		computing, using the relationship graph, a second set of scores between the plurality of users plurality of users 
rank the content items based on the first set of scores and the second set of scores, wherein the ranking comprises increasing a rank of a content item in the one or more content items based on a score, from the second set of scores, between a second user in the plurality of users and the content item, wherein the second user has interacted with the content item and a score, from the first set of scores, between the first user and the second user is higher than a score, from the first set of scores, between the first user and a third user in the plurality of users;
		based on the ranking, promote at least one of the ranked content items; and 


Claim 13: (Currently Amended) The computing device of claim 12, wherein the analysis application is further configured to:  
	analyze interactions between the first user and the plurality of users 

Claim 16: (Currently Amended) The computing device of claim 12, wherein the analysis application is further configured to:  
	determine a recentness of a view of the content items within a predetermined period by the first user or the plurality of users 

Claim 17: (Currently Amended) The computing device of claim 16, wherein the analysis application is further configured to:  
	assign the predetermined period as a time period to consider the content items as relevant to the first user or the plurality of users 

Claim 18: (Currently Amended) A computer-readable memory device with instructions stored thereon to utilize interactivity signals to generate relationships and promote content, the instructions comprising:  
	retrieving, by an analysis application, interactivity signals from one or more interactivity applications, wherein the interactivity signals include an interaction pattern representing relationships between a first user, a plurality of users associated with the first user plurality of users 
	in response to retrieving the interactivity signals, constructing a relationship graph based on the interactivity signals, wherein the relationship graph graphically plurality of users 
computing, using the relationship graph, a first set of scores between the first user and the plurality of users plurality of users 
computing, using the relationship graph, a second set of scores between the plurality of users plurality of users 
ranking the content items based on the first set of scores and the second set of scores, wherein the ranking comprises increasing a rank of a content item in the one or more content items based on a score, from the second set of scores, between a second user in the plurality of users and the content item, wherein the second user has interacted with the content item and a score, from the first set of scores, between the first user and the second user is higher than a score, from the first set of scores, between the first user and a third user in the plurality of users;
	based on the ranking, promoting at least one of the ranked content items, the promoting including presenting the at least one of the ranked content items via a user interface; and 
	adjusting a weight of one or more of the interactivity signals to improve ranking of the relationship graph and ranking of the one or more content items.  

Claim 19: (Currently Amended) The computer-readable memory device of claim 18, wherein the one or more content items are documents, and 
	wherein the instructions further comprise computing, using the relationship graph, person-document scores between the plurality of users 

Claim 20: (Currently Amended) The computer-readable memory device of claim 18, wherein the instructions further comprise:  
	ranking the relationships between the first user and each of the plurality of users 

Claim 22: (Canceled)

Claim 23: (New) The computer-readable memory device of claim 18, wherein the instructions further comprise:  
	presenting the relationship graph and the one or more content items in a graph index.

                                       Reasons for Allowance
The following is an Examiner’s statement of reason for allowance:

Prior art reference Sandra Liu Huang et al. (US 2014/0229293 A1) discloses the method involves presenting a user interface element that provides a user with an option to promote a content item. A content promotion request for the content item is received at a processor-implemented content promotion module. The content item is promoted by providing preferential processing for the content item when determining a set of content items to be presented to a user subsequently receiving the content promotion request until predetermined condition is satisfied, for each request to present a set of content items in a content feed to a user.

Prior art reference Lihong Pei et al. (US 2015/0046515 A1) discloses the system has a processor for receiving a request for a social network content for displaying in a sponsored content position in a newsfeed of a social network interface, where the sponsored content position comprises position criterion. The processor identifies one of sponsored content items stored on a database based on characteristic of the sponsored content item meeting the position criterion. A transmitter communicatively coupled to the processor, transmits the sponsored content item from the processor to a server for displaying on a user interface.

A further search was conducted for the claims in the instant application, the
closest prior art of record found were as below:
IDS (08/25/2021) reference Fredrik HOLM et al. (US 20210232631 A1) discloses the method involves receiving an enterprise graph query from a first application that is executed on a first device and associated with an entity. The enterprise graph query is ran. The results of the enterprise graph query are returned to the first application. The 
IDS (09/28/2021) reference Qiming Chen et al. (US 2017/0212931 A1) discloses the method involves receiving a query in a relational search language format in a relational database query engine. The received query comprising a relational database query component and a graph database query component. The relational database query engine is used to perform a relational database search based on the relational database query component to provide a first search result. The relational database search engine is used to join the first and second results to respond to the received query.
IDS (09/28/2021) reference Torbjorn HELVIK et al. (US 2021/0263917 A1) discloses the computer-implemented method involves querying an organizational graph for activity data associated with a user and individuals, and analyzing signals between the individuals with whom the user is not closely related. The distant information items are scored and ranked for inclusion in the content feed for the user. A determination is made, whether the distant information items are content feed candidates. A content card is generated for the distant information item for display in the content feed.
“in response to retrieving the interactivity signals, constructing a relationship graph based on the interactivity signals, wherein the relationship graph graphically charts the relationships between the first user, the plurality of users, and the one or more content items; computing, using the relationship graph, a first set of scores between the first user and the plurality of users, wherein the first set of scores are computed based, at least in part, on a number of interactions between the first user and the plurality of users; computing, using the relationship graph, a second set of scores between the plurality of users and the one or more content items, wherein the second set of scores are computed based, at least in part, on a number of interactions and a recentness of the interactions between the plurality of users and the one or more content items; ranking the content items based on the first set of scores and the second set of scores, wherein the ranking comprises increasing a rank of a content item in the one or more content items based on a score, from the second set of scores, between a second user in the plurality of users and the content item, wherein the second user has interacted with the content item and a score, from the first set of scores, between the first user and the second user is higher than a score, from the first set of scores, between the first user and a third user in the plurality of users” as recited in independent claim 1. The preceding limitations, when combined with the rest of the claim limitations recited in claims 12 and 18, result in a combination of elements that is both novel and unobvious over the prior art of record.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

                                                  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        03/04/2022


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162